                Case 20-10343-LSS            Doc 136
                                                 130      Filed 03/04/20
                                                                03/03/20        Page 1 of 1




                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE
__________________________________________
                                           :  Chapter 11
In re:                                     :
                                           :  Case No. 20-10343 (LSS)
Boy Scouts of America,                     :
et al.,                                    :  (Jointly Administered)
                         Debtors.         :
__________________________________________

                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE
        Pursuant to Local Rule of Bankruptcy Procedure 9010-1 and the attached Certification, counsel
moves the admission pro hac vice of Susan N.K. Gummow, Esquire to represent National Union Fire
Insurance Company of Pittsburgh, PA; Lexington Insurance Company; Landmark Insurance Company; The
Insurance Company of the State of Pennsylvania; and their affiliated entities in the above bankruptcy cases.

Dated: March 3, 2020                               /s/ _Deirdre M. Richards_____________________
                                                   Deirdre M. Richards (No.4191)
                                                   Fineman Krekstein & Harris, PC
                                                   1300 N. King Street
                                                   Wilmington, DE 19801
                                                   Telephone:302-558-8331; Facsimile: (302) 394- 9228
                                                   drichards@finemanlawfirm.com
         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the bar of the State of Illinois, and submit to the disciplinary
jurisdiction of this Court for any alleged misconduct which occurs in the preparation or the course of this
action. I also certify that I am generally familiar with this Court’s local rules and with the revised Standing
Order for the District Court Fund effective September 1, 2016. I further certify that the annual fee of $25.00
has been paid to the Clerk of Court for the District Court.

                                                   /s/ Susan N.K. Gummow
                                                   Susan N.K. Gummow, Esquire
                                                   Foran Glennon Palandech Ponzi & Rudloff, P.C.
                                                   (Illinois Bar No. 6258070)
                                                   222 N. LaSalle St., Suite 1400
                                                   Chicago, IL 60614
                                                   Telephone: (312) 863-5000
                                                   Facsimile: (312) 863-5099
                                                   sgummow@fgppr.com

                                   ORDER GRANTING MOTION

    IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is
GRANTED.
        Dated: March 4th, 2020                            LAURIE SELBER SILVERSTEIN
        Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE

{01676447;v1}
